     Case 2:13-cv-02789-GW-JC Document 90 Filed 01/04/21 Page 1 of 2 Page ID #:2503



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
       MICHAEL RANGEL,                            Case No. CV 13-2789 GW(JC)
11
                           Petitioner,
12                                                ORDER ACCEPTING FINDINGS,
                      v.                          CONCLUSIONS, AND
13                                                RECOMMENDATIONS OF
       M. D. BITER,                               UNITED STATES MAGISTRATE
14                                                JUDGE
                            Respondent.
15
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the operative First
16
      Amended Petition for Writ of Habeas Corpus by a Person in State Custody (“First
17
      Amended Petition”) and all of the records herein, including the July 26, 2019
18
      Report and Recommendation of United States Magistrate Judge (“Report and
19
      Recommendation”), and petitioner’s objections to the Report and Recommendation
20
      (“Objections”). The Court has further made a de novo determination of those
21
      portions of the Report and Recommendation to which objection is made. The
22
      Court concurs with and accepts the findings, conclusions, and recommendations of
23
      the United States Magistrate Judge and overrules the Objections.
24
            IT IS ORDERED that the First Amended Petition is denied and this action is
25
      dismissed with prejudice and that Judgment be entered accordingly.
26
27
28
     Case 2:13-cv-02789-GW-JC Document 90 Filed 01/04/21 Page 2 of 2 Page ID #:2504



 1          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and counsel for respondent.
 3 DATED: January 4, 2021
 4
 5                                 ______________________________________
 6                                 HONORABLE GEORGE H. WU
                                   UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
